Opinion issued March 27, 2008.
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00099-CV




IN RE OMAR DE LAW CRUZ MEDINA AND JUAN BENITEZ-MARTINEZ, Relators




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 

By petition for writ of mandamus, relators, Omar de la cruz Medina and Juan
benitez-Martinez, seek relief to compel the trial court to vacate the November 27,
2007 order and grant plaintiffs’ second motion to compel.
 
We deny the petition for writ of mandamus.            
 
Per Curiam
 
Panel consists of Justices Nuchia, Hanks, and Higley.